Fourth Court of Appeals
                               San Antonio, Texas
                                   November 5, 2019

                                  No. 04-19-00718-CV

                                VR PARTNERS I, L.P.,
                                     Appellant

                                            v.

                 MIDTEX OIL, L.P. and Juniper Ventures of Texas, LLC,
                                    Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 19-0448-CV-C
                         Honorable William Old, Judge Presiding


                                     ORDER

      Appellant’s Unopposed Motion to Review Further Order is GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court